DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18, 20 are subject under examination. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 recites the limitation “ the vehicle" in line 24.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation “ the latency data" in line 10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim(s) 1, 15, 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2012/0131129 A1) in view of Lassaoued (US 2020/0249039 A1)

Regarding claim 1, Agarwal teaches a central latency system comprising:
A controller (see para 0015 “The computing device 102 has at least one processor 106”)[ processor of computing device is interpreted as controller] configured to:
(See para 0024 “At 206, for each measured latency, the computing device 102 defines values for each of the latency factors. In some embodiments, the latency factors represent at least the measured latency, a cell site identifier, a location of the computing device 102, a signal strength, an APN 612, and one of the destination computing devices 104. The set of values for the latency factors corresponds to the measured latency, and generally describes the conditions, context, and/or environment in which the latency was measured”)[ defining latency factors is interpreted as generating latency data and the conditions, context, and/or environment in which the latency was measured is interpreted as contextual data]  ; and 
broadcast a latency characterization request based on the vehicle latency data see para 0034 “The latency service 118 may receive a request for a latency estimation from one or more of the computing devices 102”…The request identifies one or more of the latency factors.”; see para 0018 “latency factors identify one or more of the following: a latency measurement”)[latency measurement is interpreted as latency data which is received in a request]; 
a central controller configured to:  (see para 0032 “The latency service 118 represents any computing device programmed to perform the operations.”) to
aggregate latency data in response to acquiring the latency characterization request ( see para 0034 “the latency service 118 aggregates the latency records 112 from the plurality of computing devices 102. The latency service 118 may receive a request for a latency estimation from one or more of the computing devices 102”);
generate a latency characterization information based on the aggregated latency data (See para 0039” the latency service 118 calculates at 408 a latency estimation for the latency factors associated with the first computing device provided in the received request. The latency service 118 applies the defined relationships to the latency factors in the request from the first computing device. In some embodiments, the latency service 118 may filter the aggregated latency records 504 based on cell site identifier or APN 612, and calculate the latency estimation based on the filtered latency records”)[latency estimation is interpreted to be latency characterization ]; and
transmit the latency characterization information to the controller. (See para 0041 “the latency service 118 provides the calculated latency estimation to the first computing device”; “latency service 118 may represent ..a server computing device ..external to the computing device 102”;)[ computing device is interpreted as controller which receives calculated latency estimation via the interface component interpreted as communication device and latency estimation is interpreted to be latency characterization ].
Agarwal teaches a controller but doesn’t teach controller to be vehicle controller;
Agarwal teaches latency data but doesn’t teach latency data to be vehicle latency data. 
Agarwal doesn’t teach generate historical characterization information based on historical latency data, wherein the historical latency data includes previously received latency data associated with the central controller, previously received vehicle latency data, previously generated latency characterization information, previously received
contextual data, or a combination thereof; and transmit the historical characterization information to the vehicle controller 
Lassaoued teaches controller to be vehicle controller; (see para 00017 “Large volume of data collected by a moving vehicle are processed on VN and then fed to a drivers assistance system of a vehicle”);
latency data to be vehicle latency data (See para 0081 “latency requirement for the vehicle.”)  
generate historical characterization information based on historical latency data, wherein the historical latency data includes previously received latency data associated with the central controller, previously received vehicle latency data, previously generated latency characterization information, previously received
contextual data, or a combination thereof (see para 0021 “the mechanisms of the present invention cognitively learn parameters or "contextual factors" via one or more machine learning operations. Furthermore, contextual factors may be in a specific context related to”; see para 0025 “The cognitive system may be a specialized computer system”; see para 0068 “The cognitive system may process as input data: .. 2) historical data for at least one vehicle with GPS traces and (optionally) migration actions from previous trips”; see para 0068 “machine learning models learned from vehicle historical trip data”)[ since parameters/ contextual factors are learned via more or more machine learning operation, and machine learning models are learned from vehicle historical trip data therefore the learned contextual factor is interpreted as historical characterization information generated/learned based on historical trip data;  since each trip data /route is based on the contextual factor, therefore historical trip data includes previously used contextual data] ; and
transmit the historical characterization information to the vehicle controller (see para  0066 “Upon processing the input data, the cognitive system may generate as output”; 0017 “Large volume of data collected by a moving vehicle are processed on VM and then fed to a drivers assistance system of a vehicle”)[ since para 0068 as cited in above limitations teaches historical data is input data processed by the cognitive system and para 0017 teaches output or processed data is transmitted to a drivers assistance system of a vehicle interpreted to be vehicle controller].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the generate historical characterization information based on historical latency data in the system of Agarwal. The motivation is to efficiently, precisely, and accurately predict a route. (Lassoued: see para 0021).


Regarding claim 15, Agarwal teaches a method comprising:
acquiring data that includes current latency data, current contextual data associated with the latency data, or a combination thereof (see para 0034 “The latency service 118 may receive a request for a latency estimation from one or more of the computing devices 102 (e.g., from applications 110 or operating systems executing on the computing devices 102). The request identifies one or more of the latency factors”; see para 0018 “latency factors identify one or more of the following: a latency measurement”);
aggregating latency data in response to acquiring the current latency data and a latency characterization request from an external device (see para 0034 “the latency service 118 aggregates the latency records 112 from the plurality of computing devices 102. The latency service 118 may receive a request for a latency estimation from one or more of the computing devices 102”);
generating a latency characterization information based on the aggregated latency data See para 0039” the latency service 118 calculates at 408 a latency estimation for the latency factors associated with the first computing device provided in the received request. The latency service 118 applies the defined relationships to the latency factors in the request from the first computing device. In some embodiments, the latency service 118 may filter the aggregated latency records 504 based on cell site identifier or APN 612, and calculate the latency estimation based on the filtered latency records”)[latency estimation is interpreted to be latency characterization ]; and
transmitting the latency characterization information to an external device. See para 0041 “the latency service 118 provides the calculated latency estimation to the first computing device”; “latency service 118 may represent ..a server computing device ..external to the computing device 102”;)[ computing device is interpreted as external device which receives calculated latency estimation via the interface component interpreted as communication device and latency estimation is interpreted to be latency characterization ]
Agarwal doesn’t teach generate historical characterization information based on historical latency data, wherein the historical latency data includes previously received latency data associated with the central controller, previously received vehicle latency data, previously generated latency characterization information, previously received contextual data, or a combination thereof; transmit the historical characterization information to the external device.
Lassaoued teaches generate historical characterization information based on historical latency data, wherein the historical latency data includes previously received latency data associated with the central controller, previously received vehicle latency data, previously generated latency characterization information, previously received contextual data, or a combination thereof (see para 0021 “the mechanisms of the present invention cognitively learn parameters or "contextual factors" via one or more machine learning operations. Furthermore, contextual factors may be in a specific context related to”; see para 0025 “The cognitive system may be a specialized computer system”; see para 0068 “The cognitive system may process as input data: .. 2) historical data for at least one vehicle with GPS traces and (optionally) migration actions from previous trips”; see para 0068 “machine learning models learned from vehicle historical trip data”)[ since parameters/ contextual factors are learned via more or more machine learning operation, and machine learning models are learned from vehicle historical trip data therefore the learned contextual factor is interpreted as historical characterization information generated/learned based on historical trip data;  since each trip data /route is based on the contextual factor, therefore historical trip data includes previously used contextual data] ; and
transmit the historical characterization information to the external device (see para  0066 “Upon processing the input data, the cognitive system may generate as output”; 0017 “Large volume of data collected by a moving vehicle are processed on VM and then fed to a drivers assistance system of a vehicle”)[ since para 0068 as cited in above limitations teaches historical data is input data processed by the cognitive system and para 0017 teaches output or processed data is transmitted to a drivers assistance system of a vehicle interpreted to be vehicle controller].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the generate historical characterization information based on historical latency data in the system of Agarwal. The motivation is to efficiently, precisely, and accurately predict a route. (Lassoued: see para 0021).


Regarding claim 6, Agarwal teaches wherein the latency characterization information includes a current latency status, a current latency model, a projection model, a latency trend, a latency confidence level, a projected latency estimate, or a combination thereof. (see para 0039 “calculate the latency estimation based on the filtered latency records”).

Regarding claim 18, Agarwal teaches wherein the latency characterization information includes a current latency status, a current latency model, a projection model, a latency trend, a latency confidence level, a projected latency estimate, or a combination thereof. (see para 0039 “calculate the latency estimation based on the filtered latency records”).

8.       Claims 2-5,7-14,16,17 and  20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agarwal (US 2012/0131129 A1) in view of Lassaoued (US 2020/0249039 A1) and further in view of Ross (US 2017/010742 A1) 


Regarding claim 2, Modified Agarwal teaches a central node including the  central controller ( Agarwal: see para 0041“latency service 118 may represent ..a server computing device ..external to the computing device 102”; see para 0047 “ The latency service 118 includes… interface component 506…”The interface component 506 may also include one or more of the following to provide data to the user or receive data; interface component is interpreted as the communication device]; 
Modified Agarwal doesn’t teach a central datacenter communicably coupled to the central node and including a second controller and a memory configured to store the historical latency data. 
Ross teaches a central datacenter communicably coupled to the central node and including a second controller and a memory configured to store the historical latency data. (see fig. 3 “historical data 335”; para 0063 “the database 330 can store .. network latency/cost to enable route optimization engine 360 to determine optimal routes for the AVs 390”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determine storing historical data in the system of modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124).

Regarding claim 3, Modified Agarwal doesn’t teach the second controller is configured to determine the historical characterization information based on the historical latency data and transmit the historical characterization to vehicle controller via the central node. 	
Ross teaches the second controller is configured to determine a historical characterization information based on the historical latency data and transmit the historical characterization to the vehicle controller via the central node. (see para 0122 “. The backend system 300 may then perform an optimization operation.. The optimization can include various parameters, such as the predicted communications requirements based on historical data 335 (931), the available networks/base stations along the route options 367 (932), the current cost data for transmitting data over those networks (933), and the current network latency of those networks (934)”; see para 0123 “Thereafter, the backend system 300 can transmit route data for the optimal route 363 to the selected AV (935) over a current network.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determine a historical characterization information based on the historical data in the system of modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124)

Regarding claim 4, Modified Agarwal teaches a central node including the communication device configured to exchange data with the vehicle controller and the central controller (Agarwal: para 0041“latency service 118 may represent ..a server computing device ..external to the computing device 102”; see para 0047 “ The latency service 118 includes… interface component 506…”The interface component 506 may also include one or more of the following to provide data to the user or receive data; interface component is interpreted as the communication device]; and
Modified Agarwal doesn’t teach a central datacenter communicably coupled to the central node and including the controller and a memory configured to store historical data that includes previously received latency data, previously generated latency characterization information, previously received contextual data, or a combination thereof.
Ross teaches a central datacenter (see fig 3. “Backend system 300”) communicably coupled to the central node (see para 0062 “the backend system 300 can communicate with user devices 385 over one or more networks 375.”)[ it is known in the art, that  and including the controller and a memory (the database 330) configured to store historical data that includes previously received latency data, previously generated latency characterization information, previously received contextual data, or a combination thereof. (see fig. 3 “historical data 335”; para 0063 “the database 330 can store .. network latency/cost to enable route optimization engine 360 to determine optimal routes for the AVs 390”).
	Thus it would have been to a person with ordinary skills in the art before the effective filing date of the invention to combine memory to store historical data in the system of Agarwal. The motivation is to utilize historical data for prediction of communication (Ross: See para 0066)

Regarding claim 5, Modified Agarwal doesn’t teach wherein the controller of the central datacenter is configured to determine a historical characterization information based on the historical data and transmit the historical characterization to the external device via the central node.
Ross teaches wherein the controller of the central datacenter is configured to determine a historical characterization information based on the historical data and transmit the historical characterization to the external device via the central node. (see para 0122 “. The backend system 300 may then perform an optimization operation.. The optimization can include various parameters, such as the predicted communications requirements based on historical data 335 (931), the available networks/base stations along the route options 367 (932), the current cost data for transmitting data over those networks (933), and the current network latency of those networks (934)”; see para 0123 “Thereafter, the backend system 300 can transmit route data for the optimal route 363 to the selected AV (935) over a current network.”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the determine a historical characterization information based on the historical data in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124)

Regarding claim 7, Modified Agarwal doesn’t teach a memory configured to store the latency characterization information, wherein the central controller is further configured to:
generate the latency characterization information for a plurality of central nodes based on the latency data acquired;
store the latency characterization information for the plurality of central nodes in the memory;
identify at least one central node along a travel route in response to receiving the travel route;
acquire the latency characterization information for the at least one central node along the travel route; and
transmit the latency characterization information for each of the at least one central node along the travel route to the vehicle controller.
	Ross teaches a memory configured to store the latency characterization information see fig. 3 “historical data 335”; para 0063 “the database 330 can store .. network latency/cost to enable route optimization engine 360 to determine optimal routes for the AVs 390”);, wherein the controller is further configured to:
generate the latency characterization information for a plurality of central nodes based on the latency data acquired (See para 0056 “comparing the localization data with the network resource map 237 to identify proximate base stations. Other data, such as cost data and network latency data, can be extrapolated from the network resource map 237 to determine the available networks with which the AV 200”);
store the latency characterization information for the plurality of central nodes in the memory(see fig. 3 “historical data 335”; para 0063 “the database 330 can store .. network latency/cost to enable route optimization engine 360 to determine optimal routes for the AVs 390”);
identify at least one central node along a travel route in response to receiving the travel route (See para 0054 “database 230 can store an up-to-date network resource map 237 that identifies network base stations and other network sources that provide network connectivity. For example, the network resource map 237 can indicate locations of base stations”);
acquire the latency characterization information for the at least one central node along the travel route (see para 0021 “In order to maintain up-to-date data for the network resource map, the backend system can collect network latency data from the fleet of AVs to update the network resource map….. Thus, the optimal route may be determined based not only on base station locations, predicted communications requirements, mesh networking or limited availability areas, but also based on the cost data collected for network connectivity throughout the given region. Collection of the cost data and network latency data enables the backend system to continuously update a database with such data, and further map a number of optimal default routes”).; and
transmit the latency characterization information for each of the at least one central node along the travel route to the external device. (see para 0123 “Thereafter, the backend system 300 can transmit route data for the optimal route 363 to the selected AV (935) over a current network.”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine acquire the latency characterization information for the at least one central node along the travel route in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124)

Regarding claims 8, 16, Modified Agarwal doesn’t teach define a latency map, wherein the latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell, geometric segmentation, or a combination thereof; and
generate the latency characterization information for each of the cells based on the vehicle latency data for the respective cell.
Ross teaches define a latency map, wherein the latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell, geometric segmentation, or a combination thereof (See para 0054 “network resource map 237 that identifies network base stations and other network sources that provide network connectivity. For example, the network resource map 237 can indicate locations of base stations”; see para 0076 “network resource maps 332 (e.g., the spectrum heat maps) to indicate the network quality data. As used herein, the network quality data can include, for each network, an average bandwidth, an average latency,”); and
generate the latency characterization information for each of the cells based on the vehicle latency data for the respective cell. (see para 0122 “. The backend system 300 may then perform an optimization operation.. The optimization can include various parameters, such as the predicted communications requirements based on historical data 335 (931), the available networks/base stations along the route options 367 (932), the current cost data for transmitting data over those networks (933), and the current network latency of those networks (934)”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124)

Regarding claim 9, Modified Agarwal doesn’t teach the latency map is defined along a road network provided within the communication zone such that the plurality of cells is defined along the road network or the latency map is defined along an area of the communication zone such that the plurality of cells covers the area of the communication zone.
Ross teaches the latency map is defined along a road network provided within the communication zone such that the plurality of cells is defined along the road network or the latency map is defined along an area of the communication zone such that the plurality of cells covers the area of the communication zone.( See para 0054 “network resource map 237 that identifies network base stations and other network sources that provide network connectivity. For example, the network resource map 237 can indicate locations of base stations”; see para 0076 “network resource maps 332 (e.g., the spectrum heat maps) to indicate the network quality data. As used herein, the network quality data can include, for each network, an average bandwidth, an average latency,”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124).

Regarding claim 13, Modified Agarwal doesn’t teach the central controller is configured to define the latency map along a road network provided within the communication zone such that the plurality of cells is defined along the road network.
	Ross teaches define the latency map along a road network provided within the communication zone such that the plurality of cells is defined along the road network See para 0060 “the network resource map 237 to perform an optimization operation to determine an optimal route to the destination indicated in the transport command. The optimization operation can utilize connectivity and data transmission costs, network latency information, road traffic and estimated time of arrival (ETA) data, and the like.”; See para 0054 “network resource map 237 that identifies network base stations and other network sources that provide network connectivity.)[ route is interpreted as communication zone  and plurality of BS in route covers the area of route of AV].
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124).

Regarding claim 14, Modified Agarwal doesn’t teach wherein the central controller is configured to define the latency map along an area of the communication zone such that the plurality of cells covers the area of the communication zone.
	Ross teaches the central controller is configured to define the latency map along an area of the communication zone such that the plurality of cells covers the area of the communication zone. (See para 0060 “the network resource map 237 to perform an optimization operation to determine an optimal route to the destination indicated in the transport command. The optimization operation can utilize connectivity and data transmission costs, network latency information, road traffic and estimated time of arrival (ETA) data, and the like.”; See para 0054 “network resource map 237 that identifies network base stations and other network sources that provide network connectivity.)[ route is interpreted as communication zone  and plurality of BS in route covers the area of route of AV]
		Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124).


Regarding claim 10, Agarwal teaches a system comprising:
the central latency system of Claim 1 (See claim 1 rejection) ; and wherein :
the network latency system is configured to calculate latency data and transmit the latency data to the central latency system (see the computing device 102 provides the latency records 112 to the latency service 118.”);, and
the controller of the central latency system is configured to generate and transmit the latency characterization information in response to acquiring the latency data from the network latency system. (See para 0039” the latency service 118 calculates at 408 a latency estimation for the latency factors associated with the first computing device provided in the received request. The latency service 118 applies the defined relationships to the latency factors in the request from the first computing device. In some embodiments, the latency service 118 may filter the aggregated latency records 504 based on cell site identifier or APN 612, and calculate the latency estimation based on the filtered latency records”)
Modified Agarwal doesn’t teach a network latency system and communicably coupled to the central latency system; network latency system provided in a vehicle.
Ross teaches a network latency system and communicably coupled to the central latency system (see fig. 3 backend system 300 is connected to AVs), network latency module provided in a vehicle. (see para 0021 “the backend system can collect network latency data from the fleet of AVs”)[ AV is autonomous vehicle].
Thus it would have been to a person with ordinary skills in the art before the effective filing date of the invention to combine network latency module provided in a vehicle in the system of Modified Agarwal. The motivation is to utilize data  from AVs for prediction of communication (Ross: See para 0066)

Regarding claim 11, Agarwal teaches a central latency system comprising:
A controller configured to: (see para 0015 “The computing device 102 has at least one processor 106”)[ processor of computing device is interpreted as controller] 
	generate latency data, wherein the latency data includes current latency data and current contextual data associated with the current latency data (See para 0024 “At 206, for each measured latency, the computing device 102 defines values for each of the latency factors. In some embodiments, the latency factors represent at least the measured latency, a cell site identifier, a location of the computing device 102, a signal strength, an APN 612, and one of the destination computing devices 104. The set of values for the latency factors corresponds to the measured latency, and generally describes the conditions, context, and/or environment in which the latency was measured”)[ defining latency factors is interpreted as generating latency data and the conditions, context, and/or environment in which the latency was measured is interpreted as contextual data]  ; and 
broadcast a latency characterization request based on the vehicle latency data see para 0034 “The latency service 118 may receive a request for a latency estimation from one or more of the computing devices 102”…The request identifies one or more of the latency factors.”; see para 0018 “latency factors identify one or more of the following: a latency measurement”)[latency measurement is interpreted as latency data which is received in a request]; 
a central controller configured to:  (see para 0032 “The latency service 118 represents any computing device programmed to perform the operations.”) to
aggregate latency data associated with each of the cells ( see para 0034 “the latency service 118 aggregates the latency records 112 from the plurality of computing devices”)  and generate a latency characterization information for each of the cells based on the aggregated latency data in response to acquiring the latency characterization request (See para 0039” the latency service 118 calculates at 408 a latency estimation for the latency factors associated with the first computing device provided in the received request. The latency service 118 applies the defined relationships to the latency factors in the request from the first computing device. In some embodiments, the latency service 118 may filter the aggregated latency records 504 based on cell site identifier or APN 612, and calculate the latency estimation based on the filtered latency records”)[latency estimation is interpreted to be latency characterization ]; and
transmit the latency characterization information to the controller. (See para 0041 “the latency service 118 provides the calculated latency estimation to the first computing device”; “latency service 118 may represent ..a server computing device ..external to the computing device 102”;)[ computing device is interpreted as controller which receives calculated latency estimation via the interface component interpreted as communication device and latency estimation is interpreted to be latency characterization ].
Agarwal teaches a controller but doesn’t teach controller to be vehicle controller;
Agarwal teaches latency data but doesn’t teach latency data to be vehicle latency data. 
Agarwal doesn’t teach generate historical characterization information based on historical latency data, wherein the historical latency data includes previously received latency data associated with the central controller, previously received vehicle latency data, previously generated latency characterization information, previously received
contextual data, or a combination thereof; and
transmit the historical characterization information to the vehicle controller. 
Lassaoued teaches controller to be vehicle controller; (see para 00017 “Large volume of data collected by a moving vehicle are processed on VN and then fed to a drivers assistance system of a vehicle”);
latency data to be vehicle latency data (See para 0081 “latency requirement for the vehicle.”)  
generate historical characterization information based on historical latency data, wherein the historical latency data includes previously received latency data associated with the central controller, previously received vehicle latency data, previously generated latency characterization information, previously received
contextual data, or a combination thereof (see para 0021 “the mechanisms of the present invention cognitively learn parameters or "contextual factors" via one or more machine learning operations. Furthermore, contextual factors may be in a specific context related to”; see para 0025 “The cognitive system may be a specialized computer system”; see para 0068 “The cognitive system may process as input data: .. 2) historical data for at least one vehicle with GPS traces and (optionally) migration actions from previous trips”; see para 0068 “machine learning models learned from vehicle historical trip data”)[ since parameters/ contextual factors are learned via more or more machine learning operation, and machine learning models are learned from vehicle historical trip data therefore the learned contextual factor is interpreted as historical characterization information generated/learned based on historical trip data;  since each trip data /route is based on the contextual factor, therefore historical trip data includes previously used contextual data] ; and
transmit the historical characterization information to the controller (see para  0066 “Upon processing the input data, the cognitive system may generate as output”; 0017 “Large volume of data collected by a moving vehicle are processed on VM and then fed to a drivers assistance system of a vehicle”)[ since para 0068 as cited in above limitations teaches historical data is input data processed by the cognitive system and para 0017 teaches output or processed data is transmitted to a drivers assistance system of a vehicle interpreted to be vehicle controller].
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine the generate historical characterization information based on historical latency data in the system of Agarwal. The motivation is to efficiently, precisely, and accurately predict a route. (Lassoued: see para 0021).
Modified Agarwal doesn’t teach define a latency map based on a communication zone in response to acquiring the latency data, wherein the latency map defines a plurality of cells within the predefined communication zone based on the latency data associated with a respective cell, geometric segmentation, or a combination thereof.
Ross teaches a latency map based on a communication zone in response to acquiring the latency data, wherein the latency map defines a plurality of cells within the predefined communication zone based on the latency data associated with a respective cell, geometric segmentation, or a combination thereof (See para 0082 “network resource map 400 can indicate base station locations for any number of network types”) ( See para 0054 “network resource map 237 that identifies network base stations and other network sources that provide network connectivity. For example, the network resource map 237 can indicate locations of base stations”; see para 0076 “network resource maps 332 (e.g., the spectrum heat maps) to indicate the network quality data. As used herein, the network quality data can include, for each network, an average bandwidth, an average latency, ”)
Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell in the system of Agarwal. The motivation is to select the optimal route (Ross: See para 0124)


Regarding claim 12, Agarwal teaches wherein the latency characterization information includes a current latency status, a current latency model, a projection model, a latency trend, a latency confidence level, a projected latency estimate, or a combination thereof. (see para 0039 “calculate the latency estimation based on the filtered latency records”).

Regarding claim 17, Modified Agarwal doesn’t teach the latency map is defined along a road network provided within the communication zone such that the plurality of cells is defined along the road network or the latency map is defined along an area of the communication zone such that the plurality of cells covers the area of the communication zone.
Ross teaches the latency map is defined along a road network provided within the communication zone such that the plurality of cells is defined along the road network or the latency map is defined along an area of the communication zone such that the plurality of cells covers the area of the communication zone. ( See para 0054 “network resource map 237 that identifies network base stations and other network sources that provide network connectivity. For example, the network resource map 237 can indicate locations of base stations”; see para 0076 “network resource maps 332 (e.g., the spectrum heat maps) to indicate the network quality data. As used herein, the network quality data can include, for each network, an average bandwidth, an average latency,”)
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine latency map defines a plurality of cells within a communication zone based on the latency data associated with a respective cell in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124)

Regarding claim 20, Modified Agarwal doesn’t teach generating the latency characterization information for a plurality of central nodes based on the latency data acquired;
storing the latency characterization information for the plurality of central nodes in the memory;
identifying at least one central node along a travel route in response to receiving the travel route;
acquiring the latency characterization information for the at least one central node along the travel route; and
transmitting the latency characterization information for each of the at least one central node along the travel route to the external device.
	Ross teaches generating the latency characterization information for a plurality of central nodes based on the latency data acquired (See para 0056 “comparing the localization data with the network resource map 237 to identify proximate base stations. Other data, such as cost data and network latency data, can be extrapolated from the network resource map 237 to determine the available networks with which the AV 200”);
storing the latency characterization information for the plurality of central nodes in the memory(see fig. 3 “historical data 335”; para 0063 “the database 330 can store .. network latency/cost to enable route optimization engine 360 to determine optimal routes for the AVs 390”);
identifying at least one central node along a travel route in response to receiving the travel route (See para 0054 “database 230 can store an up-to-date network resource map 237 that identifies network base stations and other network sources that provide network connectivity. For example, the network resource map 237 can indicate locations of base stations”);
acquiring the latency characterization information for the at least one central node along the travel route (see para 0021 “In order to maintain up-to-date data for the network resource map, the backend system can collect network latency data from the fleet of AVs to update the network resource map….. Thus, the optimal route may be determined based not only on base station locations, predicted communications requirements, mesh networking or limited availability areas, but also based on the cost data collected for network connectivity throughout the given region. Collection of the cost data and network latency data enables the backend system to continuously update a database with such data, and further map a number of optimal default routes”).; and
transmitting the latency characterization information for each of the at least one central node along the travel route to the external device. (see para 0123 “Thereafter, the backend system 300 can transmit route data for the optimal route 363 to the selected AV (935) over a current network.”).
	Thus it would have been obvious to a person with ordinary skills in the art before the effective filing date of the invention to combine acquire the latency characterization information for the at least one central node along the travel route in the system of Modified Agarwal. The motivation is to select the optimal route (Ross: See para 0124)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAMIT KAUR/Examiner, Art Unit 2416    


/AJIT PATEL/Primary Examiner, Art Unit 2416